Citation Nr: 1029052	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1965 to August 1967, 
as well as additional service in the United States Navy Reserve.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The case was previously before the Board in March 
2009, and was remanded for further development.  With respect to 
the issues decided herein, the Board is satisfied that there has 
been substantial compliance with the remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss did not begin during service or within 
one year of separation and has not been shown to be otherwise 
related to service.

2.  Tinnitus did not begin during service and has not been shown 
to be otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 
(2009).

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2005.  Complete notice was sent in May 2007, and the 
claim was readjudicated in a February 2009 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral hearing 
loss and tinnitus, which he contends he suffers as a result of 
noise exposure in service.  Specifically, he reports that his 
shipboard duties included loading artillery shells during firing 
operations.  He also contends that his sleeping quarters were 
located underneath the ship's large guns, so that he was 
continually exposed to artillery noise.  The Veteran states that 
he has experienced ringing in his ears since separation.  His 
Form DD214 indicates that his military occupation was that of 
store keeper.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including 
organic diseases of the nervous system such as hearing loss, may 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§3.307(a), 3.309(a).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

In the present case, the Veteran's service treatment records 
reflect that a whisper test was conducted during his induction 
physical examination in September 1964, and during his discharge 
physical in August 1967.  In each case, the Veteran's hearing was 
found to be 15/15 in both ears, which is normal.  Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  No complaints of tinnitus are 
noted.

The claims file contains records of the Veteran's annual Reserve 
physical examinations dated between April 1987 and February 1991.  
The audiological evaluations conducted during those examinations 
reflect that the Veteran's audio threshold at 4000 Hz was 30 
decibels in each ear in March 1989.  Otherwise, all audio 
thresholds were within normal limits.  The record also reflects 
that the Veteran was entered into a hearing conservation program 
during this period, which suggests that he was exposed to noise 
in his Reserve occupation.  He was found to have no significant 
threshold shifts.  No complaints of tinnitus are noted in these 
records.  

The Veteran was afforded a VA audiological evaluation in August 
2005, in which he reported a history of noise exposure in service 
and in his 16-year career as a printing pressman.  He stated that 
he had the greatest difficulty hearing in a group.  Puretone 
thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
Right
20
15
20
30
30
Left
20
15
20
30
35

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  The 
Veteran also reported constant bilateral tinnitus that had begun 
in 1967.  The examiner diagnosed moderate high-frequency hearing 
loss bilaterally and opined that tinnitus is likely due to the 
same causative factors as the hearing loss.  The examiner did not 
offer an opinion as to the etiology of the hearing loss.

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA audiological evaluation in September 2009.  The 
examiner reviewed the claims file and noted that the whisper test 
administered during service is not frequency specific and does 
not show threshold shifts.  She also noted the Veteran's report 
of exposure to weapons noise in service, with no significant 
occupational or recreational noise exposure after service.  The 
Veteran reported no history of chronic ear pathology, head 
trauma, or familial hearing loss.  Puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
Right
15
15
15
25
35
Left
15
15
20
20
30

Speech audiometry revealed speech recognition ability of 96 
percent correct in each ear.  The Veteran also reported 
intermittent bilateral tinnitus which occurs daily in the form of 
a mild, high-pitched ring.  He stated that tinnitus had begun in 
service.  The examiner diagnosed mild to moderate high frequency 
sensorineural hearing loss at 6000 and 8000 Hz consistent with 
age related hearing loss, which does not meet the criteria for a 
hearing loss disability under VA regulations.  She opined that, 
based on the audiometric configuration, case history, and claims 
file review, it is less likely than not that hearing loss or 
tinnitus began during service.  She stated that there is no 
record of hearing loss or tinnitus in service, and that age is a 
factor in the Veteran's hearing loss.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After careful consideration, the Board concludes that service 
connection is not warranted for the Veteran's claimed bilateral 
hearing loss.  Although the evidence demonstrates that he 
currently has mild high frequency hearing loss, and the results 
of the August 2005 VA examination included speech recognition 
scores that meet the criteria for hearing loss of VA compensation 
purposes, the most recent VA examination did not show that his 
hearing is so impaired as to constitute a hearing loss disability 
under the relevant VA regulation.  Furthermore, the preponderance 
of the evidence does not support a finding that hearing loss is 
related to service.  The Veteran is competent to describe his 
experiences in service, as well as his symptoms that are capable 
of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(2007).  Although his documented military occupation does not 
necessarily entail noise exposure, his account of noise exposure 
from weapons fire is not implausible.  However, even if noise 
exposure is conceded, there is still no competent evidence 
establishing that hearing loss began in service.  The Veteran did 
not complain of hearing loss in service or at separation.  
Furthermore, he does not contend that the condition began in 
service; rather, he asserts that noise exposure in service caused 
his hearing loss which developed later.  The Board acknowledges 
that service connection is not precluded for hearing loss that 
first met the regulation's requirements after service where the 
evidence indicates that it is the result of an injury or disease 
incurred in service.  Hensley, 5 Vet. App. at 159-60.  That is 
not the case here.  Other than the Veteran's own contentions, 
there is no evidence in the record to support a finding that 
hearing loss is related to service.  As a layperson, the Veteran 
is not competent to offer a medical opinion as to the cause of 
his disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The only competent medical opinion of record indicates 
that the Veteran's hearing loss is age-related.  Therefore, 
service connection for hearing loss must be denied.  

Similarly, service connection for tinnitus is denied because the 
preponderance of the evidence does not establish that it is 
related to service.  The Board acknowledges that tinnitus is a 
subjective disorder which the Veteran is competent to describe.  
The Board cannot reject, or find nonprobative, lay evidence 
simply because it is not accompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
it is proper for the Board to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In this case, the Board finds it significant that the 
Veteran did not report tinnitus during any of the annual physical 
examinations that were conducted during his years in the Reserve, 
including his final physical examination in February 1991, when 
he first reported hearing loss.  He also failed to report 
tinnitus during any of the audiological evaluations that were 
conducted for the hearing conservation program.  Finally, the 
Board notes that the competent medical evidence of record 
indicates that the Veteran's claimed tinnitus is associated with 
his hearing loss, which is age-related and not due to service.  
Accordingly, service connection for tinnitus must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

The Veteran is seeking service connection for hypertension, which 
he contends was noted during both his induction and separation 
physical examinations.  A review of the record discloses the need 
for further development.  The enlistment examination noted a 
blood pressure reading of 128/78; at discharge, blood pressure 
was recorded as 120/100.  Neither examination noted any pertinent 
defects or diagnoses.  The Veteran states that he was told to lie 
down during the induction physical in order to lower his blood 
pressure when it was initially found to be elevated.  He alleges 
that both examiners falsified the record to hide the fact that he 
had hypertension in order to deny him compensation.  The Board 
finds these claims not credible.

The Veteran was afforded a VA examination of his claimed 
hypertension in September 2009, when the examiner, referring to 
the Veteran's Reserve records, stated that "his blood pressure 
was elevated on many occasions in service."  Subsequently, the 
examiner was informed that active service ended in 1967, and he 
was asked to clarify his opinion.  The examiner then stated that 
"if this veteran's medical history his correct, he did have 
hypertension while in service."  He further stated that the 
blood pressure reading taken during the separation physical 
"would be considered to be Class 1 hypertension, if it were 
repeatedly elevated," but no other readings were made at that 
time.  

Although the opinion is not entirely clear, it appears that the 
examiner based his conclusion on the Veteran's allegation that 
his service records were falsified, which the Board rejects.  An 
opinion based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, 
a remand is required in order to clarify the basis of the 
proffered opinion.

Accordingly, the case is REMANDED for the following action:

1.	If possible, return the claims file to the 
examiner who conducted the VA examination in 
September 2009, with instructions to review 
the record and clarify his opinion as to the 
etiology of the Veteran's hypertension.  (If 
the examiner is unavailable, the Veteran 
should be afforded a new examination.)  
Specifically, the examiner should answer the 
following:

a.	 Is it at least as likely as not 
that the Veteran's hypertension began 
during or was caused by his active 
service?  

b.	If the answer to (a) is no, does the 
evidence clearly and unmistakably 
demonstrate that the condition 
existed prior to service?  If so, 
does the evidence clearly and 
unmistakably show that the condition 
was not aggravated by service?  

The examiner should base his 
conclusion upon the medical evidence 
that is documented in the Veteran's 
service treatment records.

A rationale for each opinion 
should be set forth in the report 
provided.  If the requested opinions 
cannot be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion 
cannot be provided without resort to 
speculation.

2. 	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on appeal.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


